DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	A Preliminary Amendment was filed on 4/15/2020, which cancelled claims 1-4 and 20-66.  This amendment has been acknowledged and an Office Action on the merits of claims 5-19 and 67 is as follows:

Allowable Subject Matter
Claims 5-19 and 67 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method for determining a flexibility of a prosthetic heart valve leaflet having the steps of placing the leaflet across a bar so that the leaflet drapes over the bar blocking a beam of light, elevating the bar upon which the leaflet is draped until the leaflet stops blocking the light and identifying an elevation of the bar from the beam at which the leaflet stopped blocking the beam.
The closest prior art is to Majkrzak et al. (U.S. Patent 9,180,009) which discloses a droop tester for a leaflet.  The tester utilizes a vertical post, a horizontal bar, an actuator for moving the horizontal bar, a light source emitting a beam of light, and a detector for generating a detection signal upon detection of the beam.  In the invention by Majkrzak, however, the horizontal bar attached to the post does not have the leaflet draped upon it.  In Majkrzak, a separate support element having a post perpendicular to the horizontal bar has the leaflet draped thereon, wherein the perpendicular post having the leaflet thereon is not connected to the vertical post.  Also differing from the claimed invention, the horizontal bar of Majkrzak acts as the elevation gauge, and thus a separate elevation gauge is not provided, should the horizontal bar be construed as the claimed horizontal bar.
Furthermore, the IDS(s) submitted on 4/15/2020, 5/14/2020, 5/22/2020, 5/26/2020, 10/7/2020 and 12/23/2020 additionally fails to provide any references that anticipate, suggest, or otherwise render obvious the mentioned subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 13, 2021